Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In claim 1, line 13 “…of the fuselage, and the wing…” should read ““…of the fuselage and the wing…”.
In claim 1, line 14 “…aircraft and the first propulsion…” should read “…aircraft, and the first propulsion…”.
In claim 8, line 13 “…of the fuselage, and the wing…” should read ““…of the fuselage and the wing…”.
In claim 8, line 14 “…aircraft and the first propulsion…” should read “…aircraft, and the first propulsion…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the conventional propulsion units" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoisington (US 2019/0031363) in view of Schwarz et al. (US 2019/0382121).
Regarding claim 1, Hoisington ‘363 teaches (figures 1-6) an aircraft fuselage rear part comprising a propulsion system comprising a fuselage (202) and a wing assembly, the propulsion system comprising:
a first propulsion device (as shown in the figure below) situated at a level of a rear part of the fuselage (202) and comprising at least one boundary layer ingestion (BLI) propulsion unit comprising a fan/ the BLI a fan (110) (Para 0031);
a second propulsion device (as shown in the figure below) comprising at least one ducted fan turbojet (Para 0034); 
a transmission device /gear system (306) coupling the first and second propulsion devices to transmit some of energy generated by the second propulsion device to the first propulsion device, the second propulsion system therefore generating energy necessary for driving in rotation the fan of the at least one BLI propulsion unit, wherein thrust produced by the first and the second propulsion devices contributes to generating total thrust of the aircraft (Para 0052, 0056);
wherein the at least one ducted fan turbojet is situated at least on one side of the rear part of the fuselage between a tail of the fuselage and the wing assembly of the aircraft (clearly seen in figures 2-3 and 5),

Schwarz et al. ‘121 teaches (figures 1-2) an aircraft (100) with gas turbine engines (104s) and auxiliary/BLI propulsion fan (108) wherein auxiliary/BLI propulsion fan (108) generates up to 33% of the required thrust power for the aircraft (100) (Para 0040). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoisington ‘363 to incorporate the teachings of Schwarz et al. ‘121 to configure the first propulsion device generating between 20% and 80% of total thrust of the aircraft. One of ordinary skill in art would recognize that doing so would  provide supplemental power for various flight phases, such as takeoff, to reduce fuel burn and temperatures of the gas turbine engines (Schwarz et al. ‘121, Para 0040).

    PNG
    media_image1.png
    421
    681
    media_image1.png
    Greyscale

Regarding claim 2, modified Hoisington ‘363 teaches (figures 1-6) the aircraft propulsion system wherein the second propulsion device comprises two conventional propulsion units (104 
Regarding claim 3, modified Hoisington ‘363 teaches (figures 1-6) the aircraft propulsion system wherein the transmission device is of mechanical type (Para 0030).
Regarding claim 4, modified Hoisington ‘363 teaches (figures 1-6) the aircraft propulsion system wherein the transmission device comprises at least one primary transmission shaft mechanically connected to the second propulsion device and a secondary transmission shaft mechanically connected to the first propulsion device (as shown in the figure above).
Regarding claim 5, modified Hoisington ‘363 teaches (figures 1-6) the aircraft propulsion system wherein:
the secondary transmission shaft is mechanically connected by one of its ends to the fan of the BLI propulsion unit (Para 0030); and
the transmission device comprises two primary transmission shafts each mechanically connected by one of their ends to tone of the conventional propulsion units (Para 0030; two conventional propulsion units have one shaft each).
Regarding claim 6, modified Hoisington ‘363 teaches (figures 1-6) the aircraft propulsion system wherein a safety device/clutch is integrated into each of the primary transmission shaft(s) and secondary transmission shaft (Para 0055; clutch engages and disengages transmission and thus acts as a safety device).
Regarding claim 7, modified Hoisington ‘363 teaches (figures 1-6) the aircraft propulsion system wherein the transmission device integrates at least one safety device/clutch interrupting transmission of mechanical energy in an even of an overload (Para 0055; clutch engages and disengages transmission and thus acts as a safety device).

but it is silent about the primary transmission shafts are mounted aft of the pylons.
Schwarz et al. ‘121 teaches (figures 1-2) an aircraft (100) with gas turbine engines (104s) and auxiliary/BLI propulsion fan (108) wherein the first engine drive shaft (124A) and second engine drive shaft (124B) of gas turbine engines 104A and 104b respectively are mounted on the rear of the gas turbine engines (Para 0034). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoisington ‘363 to incorporate the teachings of Schwarz et al. ‘121 to configure the transmission shafts on the rear of the gas turbine engines (transmission shafts are on the rear of the gas turbine engine and the rear of the engine is aft of the pylon, thus, the transmission shafts are mounted aft of the pylon). One of ordinary skill in art would recognize that doing so would simply pylon design as transmission shafts do not interfaces with the pylon.
Regarding claim 10, modified Hoisington ‘363 teaches (figures 1-6) the aircraft (201) comprising a fuselage rear part of claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647